This is a tax ferret proceeding prosecuted by the county attorney of Creek county, presenting the question as to whether or not a nonproducing oil and gas and mineral and royalty grant by which the oil and gas and mineral rights have been severed from the surface rights in the land is subject to ad valorem taxation separately from the land containing the same. The county court of said county held that the rights, interests, and estate conveyed by deed is nontaxable by the ad valorem method in the name of and against the grantee, but that the same must be taxed as real property to the owner of the land; and it is for the reversal of said judgment of the county court that the plaintiff brings this appeal.
This is a companion case of State of Oklahoma v. Ernest Shamblin, No. 28628, 185 Okla. 126, 90 P.2d 1053. Under the doctrine announced in the case of In re I. T. I. O. Co.,43 Okla. 307, 142 P. 997, oil and gas and mineral rights are taxed as real property to the owner of the land, while lying in the strata of earth from which they are produced, no provision having been made by the Legislature for a severance of the various interests which may be held in real property for purposes of taxation.
Under the authorities cited in State of Oklahoma v. Ernest Shamblin, supra, the judgment of the trial court is affirmed.
WELCH, V. C. J., and RILEY, OSBORN, GIBSON, and HURST, JJ., concur. BAYLESS, C. J., and DAVISON and DANNER, JJ., absent.